—In a proceeding pursuant to CPLR article 78 to review a determination of the appellant Dr. John Scott, Commissioner of Health of Dutchess County, dated March 30, 1990, which granted a waiver of the smoke-free work area provision of the State Clean Indoor Air Act (Public Health Law art 13-E) for certain areas of the Dutchess County Jail, the appeal is from a judgment of the Supreme Court, Westchester County (Carey, J.), entered September 26, 1991, which annulled the determination.
Ordered that the appeal is dismissed as academic, without costs or disbursements.
The parties have informed the court that the Dutchess *569County Jail is now a completely smoke-free facility pursuant to an administrative regulation. Consequently, any determination by this Court will not affect the rights of the parties with respect to this proceeding. We find that the matter does not otherwise warrant invoking an exception to "the doctrine of mootness” (Matter of Hearst Corp. v Clyne, 50 NY2d 707, 714). Thompson, J. P., Balletta, O’Brien and Santucci, JJ., concur.